DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17 of app 16/374,334 (now is US patent US 10,908,769 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claims 1, 2 are determined to be obvious in light of claim 1 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 1, 2
16/374,334 claim 1
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of apps
operating on a mobile device of a user;










translating the structured data into a three-dimensional
representation of the structured data corresponding to
each of the plurality of apps;




rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen;
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of
media sources, wherein each of the plurality of media
sources correspond to one of a plurality of apps operating on a mobile device of a user, 
including both a background application and an active application,
wherein the mobile device includes a home screen
including an arrangement of the apps;

translating the structured data into a three-dimensional
representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
Claim 2. The method of claim 1, wherein the re-rendering comprises re-rending the particular one of the plurality of apps with greater visual prominence than one or more other of the plurality of apps.
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application,
and wherein content from both the active application
and the background application is simultaneously
visible in the AR meeting space;
detecting that a particular one the plurality of apps has
received updated content; and re-rendering the three-dimensional representation of the home screen including a visual modification to the particular one of the plurality of apps indicating that the updated content has been received.
receiving updated content for display within the AR
meeting space from at least one of the media sources;
and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.

Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 1 of 17/136,219 discloses " rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen;” it is not identical as Claim 1 of 16/374,334, however, in Claim 2 of 17/136,219 then discloses “wherein the re-rendering comprises re-rending the particular one of the plurality of apps with greater visual prominence than one or more other of the plurality of apps”. Therefore, claim 1 of 16/374,334 discloses all limitations of 17/136,219 claim 1, 2 combined.
Claims 8-9 are determined to be obvious in light of claim 10 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.

16/374,334 claim 10
Claim 8. A system, comprising:
a memory; and at least one processor coupled to the memory and configured to perform operations compnsing:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;







translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;








rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen;


detecting that a particular one the plurality of apps has received updated content; and

Claim 10. A system, comprising: 
a memory; and at least one processor coupled to the memory and configured to: build an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, 
wherein the mobile device includes a home screen including an arrangement of the apps; 
translate the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content into sections, wherein the application adapter parses the structured data to determine content and organizes the content into sections; 


render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 


wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate 
Claim 9. The system of claim 8, wherein the re-rendering comprises re-rending the particular one of the plurality of apps with greater visual prominence than one or more other of the plurality of apps.
and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 
re-rendering the three-dimensional representation of the home screen including a visual modification to the particular one of the plurality of apps indicating that the updated content has
been received.
receive updated content for display within the AR meeting space from at least one of the media sources; and 
re-render the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 10 of 16/374,334  discloses “render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate” “and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 8 of 17/136,219 discloses "rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen; detecting that a particular one the plurality of apps has received updated content; and” it 
Claims 15-16 are determined to be obvious in light of claim 17 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 15, 16
16/374,334 claim 17
Claim 15. A non-transitory computer-readable medium having instructions stored thereon that,
when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;








translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;




rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen;
detecting that a particular one the plurality of apps has received updated content; and


17. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, wherein the mobile device includes a home screen including an arrangement of the apps; 

translating the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, 
wherein the application adapter parses the structured data to determine content and organizes the content; 
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, 



Claim 16. The non-transitory computer-readable medium of claim 15, wherein the re-rendering comprises re-rending the particular one of the plurality of apps with greater visual prominence than
one or more other of the plurality of apps.
wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 
re-rendering the three-dimensional representation of the home screen including a visual
modification to the particular one of the plurality of apps indicating that the updated content has
been received.
receiving updated content for display within the AR meeting space from at least one of the media sources; and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 17 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 8, 15 recite the limitation "the home screen" in (Page 77, Lines 6, 9, 11) (Page 78, Lines 12, 15, 17) (Page 79, Lines 17, 22, 22) and limitation “each media source” in (Page 77, Line 8) (Page 78, Line 14) (Page 79, Line 19) respectively. There are insufficient antecedent basis for these limitation in the claims. 
Claims 2-7, 9-14, 16-20 depend on claims 1, 8, 15 respectively which inherits all the limitations from the parent claims. Therefore, rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of Carlisle et al. (US-20180349480-A1, hereinafter Carlisle)
Regarding Claim 15, Jurgenson teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one (Jurgenson, Paragraph [0101], able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein.): 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user (Jurgenson, Paragraph [0028], The client devices 110 can execute conventional web browser applications or applications (also referred to as “apps”) that have been developed for a specific platform to include any of a wide variety of mobile computing devices and mobile-specific operating systems. [0031], The social messaging application <read on (AR) meeting space> may also include mechanisms for providing augmented reality displays and content that integrate pictures and video with virtual objects. [0071], a system operating a portion of an augmented reality or image based matching system. A supplemental set of façade data from the first server computer and used in identifying the first structure façade portion of the first image of the environment);
 translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture <read on three-dimensional representation>; Paragraph [0043], numbers of three-dimensional keypoints) may be stored remotely and used when local compact façade models fail. Image based location system 161 may manage application of façade data);
 rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000)
wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture Paragraph [0037], select various augmented reality selections, including enabling augmented reality and requesting certain types of augmented reality information to be provided or triggered based on user inputs or input based triggers. [0096], the libraries 1206 can include API libraries 1232 such as media libraries (e.g., libraries to support presentation and manipulation of various media formats <read on media source is separately grouped>);
 Jurgenson does not explicitly disclose but Carlisle teaches detecting that a particular one the plurality of apps has received updated content (Carlisle, Paragraph [0150], the application may simultaneously execute multiple instances of a single app module, such that inactive module screens 330B-330E can be continuously updated in real time in the background, simultaneously with the active module screen);  and re-rendering the three-dimensional representation of the home screen including a visual modification to the particular one of the plurality of apps indicating that the updated content has been received (Carlisle, Paragraph [0227], The application may shift the existing content block (e.g., one position within content feed 350), and insert a new content block, rendering content from the second source, into the vacated position. In another embodiment, the content feed functionality may generate a miniaturized window in the content block 330 that may be updated in real time based on the source; [0074], The number of home screens may be set by the application, the user, and/or both the application and the user (e.g., with the application providing a default set of home screens, and the user able to add to, remove from, and/or otherwise modify the default set of home screens).
Carlisle and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Carlisle provided a way of tracking the change of AR content and update the home screen in the shared AR environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking and update taught by Carlisle into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to track the change of the application data and update the AR environment based on the change in the shared 

Regarding Claim 17, the combination of Jurgenson and Carlisle teaches the invention in Claim 15.
The combination further teaches wherein the re-rendering comprises displaying at least a portion of the updated content (Carlisle, Paragraph [0094], the application may render the virtual planet of the link 304 at greater detail as the user zooms out from a particular link 304 on a home screen 302, the application may render the virtual planet of the link 304 at lesser detail. [0323], User profile engine 400 may then update descriptive user data model 405, at least in part, based on each received descriptive data over time. In this way, descriptive user data model 405 is constantly updated and modified. [0475], If the requested content were determined to already exist in the user dataset 1014, platform 110 could immediately send the requested content to user system 130 for display in the screen (e.g., after updating the content if necessary).

Regarding Claim 18, the combination of Jurgenson and Carlisle teaches the invention in Claim 15.
The combination further teaches wherein the mobile device comprises a two-dimensional display (Jurgenson, Paragraph [0096], OpenGL framework used to render in two dimensions (2D) and three dimensions (3D) in a graphic content on a display; [0014], a user interface diagram depicting an example mobile device (mobile phone) and mobile operating system interface; it is noted the mobile phone has 2D display).

Regarding Claim 19, the combination of Jurgenson and Carlisle teaches the invention in Claim 15.
The combination further teaches the operations further comprising (Jurgenson, Paragraph [0040], The analysis module 260 provides functionality to perform a variety of image processing operations): receiving an interaction on one of the plurality of apps (Jurgenson, Paragraph [0076], a touch screen operable to receive tactile data from a user 1002. the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000. the user 1002 interacts with the applications of the mobile device 1000);
 communicating the interaction to the mobile device (Jurgenson, Paragraph [0076], the user 1002 may physically touch 1004 the mobile device 1000);
 receiving, from the mobile device, a response to the interaction (Jurgenson, Paragraph [0076], in response to the touch 1004, the mobile device 1000 may determine tactile data such as touch location, touch force, or gesture motion);
 and re-rendering the three-dimensional representation of the one of the plurality apps including the response to the interaction (Jurgenson, Paragraph [0076], the user 1002 interacts with the applications of the mobile device 1000. For example, touching the area occupied by a particular icon included in the home screen 1006 causes launching of an application corresponding to the particular icon; it is noted when launching an application the screen need to be re-rendering and displayed).

Regarding Claim 20, the combination of Jurgenson and Carlisle teaches the invention in Claim 19.
The combination further teaches wherein the user associated with the mobile device is authorized to see and interact with the three-dimensional representation of the home screen of the mobile device associated with the user within the AR meeting space (Jurgenson, Paragraph [0028], Users 106 can include a person, a machine, or other means of interacting with the client devices [0031], features of the social messaging system 130, including aspects of augmented reality system [0047], augmented reality destination object 390 may simply be a two-dimensional triangle associated with a three-dimensional set of geolocation coordinates [0076], the mobile device 1000 displays a home screen operable to launch applications or otherwise manage various aspects of the mobile device).
Jurgenson does not explicitly disclose but Carlisle teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Carlisle, Paragraph [0139], The level of access to, or visibility of, a first user's activities to a second user may be defined by the application), wherein both the user associated with the mobile device and the second user are authorized to see and interact with the representation of the home screen of the mobile device associated with the user within the AR meeting space (Carlisle, Paragraph [0471], a first user may view the same content that a second user is viewing, the first user's screen(s) may be populated directly from the second user's user dataset 1014 or copied into the first user's user dataset 1014).
As explained in rejection of claim 1, the obviousness for combining of tracking and update between mobile devices of Carlisle into Jurgenson is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of Jurgenson and Carlisle teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 6, the combination of Jurgenson and Carlisle teaches the invention in Claim 5.
The combination further teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Carlisle, Paragraph [0139], The level of access to, or visibility of, a first user's activities to a second user may be defined by the application).
Carlisle and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Carlisle provided a way of tracking the change of AR content and update the home screen in the shared AR environment in between different mobile devices from different users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate sharing and tracking between different mobile devices taught by Carlisle into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to track the change of the application data and update the AR environment based on the change in the shared environment in order for other user to see the change in real time which create the vivid experience when using the shared AR environment.

Regarding Claim 7, the combination of Jurgenson and Carlisle teaches the invention in Claim 6.
The combination further teaches wherein the interaction is received from the second user  (Carlisle, Paragraph [0471], a first user may view the same content that a second user is viewing, the first user's screen(s) may be populated directly from the second user's user dataset 1014 or copied into the first user's user dataset 1014).


Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 15, but in a system. As shown in the rejection, the combination of Jurgenson and Carlisle disclose the limitations of claims 15. Additionally, Jurgenson discloses an system that maps to Fig. 1A & Fig. 1B and Paragraph [0023], [0026], (Jurgenson, As shown in FIG. lA, the network system 100 includes a social messaging system 130. in FIG. lA. represents a set of executable software instructions and the corresponding hardware (e.g., memory and processor) for executing the instructions; Efficiencies in processor and memory systems are particularly important when working with mobile devices or wearable devices with significant limitations on resource availability).
Thus, Claim 1 is met by Jurgenson according to the mapping presented in the rejection of claims 15, given the non-transitory computer-readable medium corresponds to the system.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10460529 B2	Devices, methods, and graphical user interfaces for system-wide behavior for 3D models
US 20190287307 A1	Integrated operating environment
US 20130249947 A1	Communication using augmented reality
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619